Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to IDS filed on 9/23/2020.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 6 & 8 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 6 & 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6  & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (JP2010022155A) in view of Carl (US2014/0257623 A1).
Uchida discloses:
1:  A work vehicle management system for managing a work vehicle configured to perform work using a battery as a driving source, comprising:
a battery work information generation unit configured to generate battery work information that indicates a use state of the battery during the work of the work vehicle (see Uchida at least fig. 1-10 and in particular fig. 1-6 & 10 and par. 16-29, 36-43 and 65-74);
a battery deterioration information generation unit configured to chronologically diagnose the battery work information to generate battery deterioration information that indicates a deterioration trend of the battery that is unique to the work vehicle (see Uchida at least fig. 1-10 and in particular fig. 1-6 & 10 and par. 16-29, 36-43 and 65-74); and
a notification unit configured to perform notification of the battery deterioration information to a manager of the work vehicle (see Uchida at least fig. 1-10 and in particular fig. 1-6 & 10 and par. 16-29, 36-43 and 65-74),
(see Uchida at least fig. 1-10 and in particular fig. 1-6 & 10 and par. 16-29, 36-43 and 65-74). 
However, Uchida does not appear to explicitly disclose wherein the vehicle is a work vehicle and wherein a satellite positioning module configured to detect position information associated with a position of the work vehicle; a vehicle position calculation unit configured to determine a location of a work site where the work is carried out and a work date and time based on the position information; 
, wherein the battery work information includes the location of the work site where the work is carried out, the work date and time of the work, and a work load level of the work.
Nevertheless, Carl—who is in the same field of endeavor—discloses wherein the vehicle is a work vehicle and wherein a satellite positioning module configured to detect position information associated with a position of the work vehicle; a vehicle position calculation unit configured to determine a location (see Carl at least fig. 1-8 and in particular fig. 1, 6 & 8 and par. 31-32 and 37-42).
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Carl’s instrument system for displaying information for a vehicle on a portable device, with those of Uchida’s degradation determination apparatus for a power storage device in order to provide for a more user friendly and overall manageable system (i.e., by providing the user with information necessary to properly and accurately run a work vehicle). 
Motivation for combining Uchida with Carl not only comes from knowledge well known in the art but also from Carl (see at least 1-5). 
Both Uchida and Carl disclose claim 2: wherein the battery work information generation unit and the notification unit are included in a control system of the work vehicle, and the battery deterioration information generation unit is included in a data processing apparatus that is configured to perform data communication with the control system (see Uchida at least fig. 1-10 and in particular fig. 1-6 & 10 and par. 16-29, 36-43 and 65-74 and see Carl at least fig. 1-8 and in particular fig. 1, 6 & 8 and par. 31-32 and 37-42).
	One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Uchida and Carl in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Uchida and Carl disclose claim 3: wherein the data processing apparatus is provided in a management center away from a work site or in a user terminal owned by a user of a work vehicle, and is connected to and communicates with an onboard LAN (local area network) of a work vehicle wirelessly or (see Uchida at least fig. 1-10 and in particular fig. 1-6 & 10 and par. 16-29, 36-43 and 65-74 and see Carl at least fig. 1-8 and in particular fig. 1, 6 & 8 and par. 31-32 and 37-42).
	One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Uchida and Carl in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Uchida and Carl disclose claim 4: wherein the battery work information includes at least one of temperature history data, SOC (state of charge) history data, voltage history data and charging/discharging 18instance count data, and the battery deterioration information generation unit calculates a battery overuse level as the battery deterioration information based on at least one of the temperature history data, the SOC history data, the voltage history data and the charging/discharging instance count data (see Uchida at least fig. 1-10 and in particular fig. 1-6 & 10 and par. 16-29, 36-43 and 65-74 and see Carl at least fig. 1-8 and in particular fig. 1, 6 & 8 and par. 31-32 and 37-42).
	One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Uchida and Carl in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Uchida and Carl disclose claim 5: wherein the battery work information includes at least one of temperature history data, SOC history data, voltage history data and charging/discharging instance count data, and the battery deterioration information generation unit checks a battery overuse level based on at least one of the temperature history data, the SOC history data, the voltage history data and the charging/discharging instance count data (see Uchida at least fig. 1-10 and in particular fig. 1-6 & 10 and par. 16-29, 36-43 and 65-74 and see Carl at least fig. 1-8 and in particular fig. 1, 6 & 8 and par. 31-32 and 37-42).

Both Uchida and Carl disclose claim 6: wherein the battery work information includes a location of a work site where the work is carried out, a work date and time, and a work load level of the work, and an environment state of the work site and an appropriate work load level are added as attribute information of the battery deterioration information (see Uchida at least fig. 1-10 and in particular fig. 1-6 & 10 and par. 16-29, 36-43 and 65-74 and see Carl at least fig. 1-8 and in particular fig. 1, 6 & 8 and par. 31-32 and 37-42).
	One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Uchida and Carl in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Both Uchida and Carl disclose claim 8: A work vehicle comprising:  a first inverter current detector configured to detect a current of a travel motor inverter; a second inverter current detector configured to detect the current of a work motor inverter; a battery serving as a driving source for work of the work vehicle; a battery work information generation unit configured to generate battery work information indicating a use state of the battery during the work; a battery deterioration information generation unit configured to chronologically diagnose the battery work information to generate battery deterioration information that indicates a deterioration trend of the battery that is unique to the work vehicle; and a notification unit configured to perform notification of the battery deterioration information wherein the battery work information includes a location of a work site where the work is carried out, a work date and time of the work, a work load level of the work, and an inverter electric power generated by the travel motor inverter and the work motor inverter, and wherein a recommended work load level recommended for use of the battery is added as attribute information of the battery deterioration information (see Uchida at least fig. 1-10 and in particular fig. 1-6 & 10 and par. 16-29, 36-43 and 65-74 and see Carl at least fig. 1-8 and in particular fig. 1, 6 & 8 and par. 31-32 and 37-42).
	One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Uchida and Carl in the instant claim for the same reasoning and rationale as provided above with respect to claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663